 1

 2

 3

 4

 5

 6

 7

 8

 9

10                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
11

12

13    BRENDA HOSKINS, an individual,                   CASE NO. 2:19-cv-00594 RSM

14                          Plaintiff,
                    v.
                                                       ORDER TO EXTEND
15
                                                       DEADLINE FOR COMBINED JOINT
      DARIGOLD, INC., a Washington
16                                                     STATUS REPORT AND DISCOVERY
      corporation,
                                                       PLAN
17
                            Defendant.
18

19
            The Court, having reviewed the records and files herein, and the foregoing stipulation, and
20

21
     deeming itself fully informed, hereby ORDERS, ADJUDGES and DECREES that the deadline for

22   filing the Combined Joint Status Report and Discovery Plan as Required by FRCP 26(f) and Local

23

24

25

26




      ORDER TO EXTEND DEADLINE FOR COMBINED                                       VANGUARD LAW, PLLC

      JOINT STATUS REPORT AND DISCOVERY PLAN – 1                                       PO BOX 939
                                                                                   POULSBO WA 98370
      Case No.: 2:18-cv-00594 RSM
                                                                                   Office (206) 488-8344
 1   Civil Rule 26(f) is extended from June 19, 2019 to July 19, 2019.

 2
            DATED this 24th day of May 2019.
 3

 4

 5
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8
      Presented by:
 9
         Attorney for Plaintiff                        Attorneys for Defendant
10

11
             /s/ Spencer Nathan Thal                    /s/ Jamie N. Cole
         ________________________________________      _______________________________________________
12
        By: Spencer Nathan Thal                        By: Jaime N. Cole
13          WSBA #20074                                    WSBA # 47258
                                                           Bensy Benjamin
14                                                         WSBA # 53842

15

16

17

18

19

20

21

22

23

24

25

26




      ORDER TO EXTEND DEADLINE FOR COMBINED                                            VANGUARD LAW, PLLC

      JOINT STATUS REPORT AND DISCOVERY PLAN – 2                                             PO BOX 939
                                                                                        POULSBO WA 98370
      Case No.: 2:18-cv-00594 RSM
                                                                                         Office (206) 488-8344
